Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 1 of 18

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA       ORIGINAL
Before The Honorable JEFFREY S. WHITE, Judge

UNITED STATES OF AMERICA,   )            Status Conference
                            )
           Plaintiff,       )
                            )
  vs.                       )            NO. CR 17-00462 JSW
                            )
JOB TORRES HERNANDEZ,       )            Pages 1 - 17
                            )
           Defendant.       )            Oakland, California
____________________________)            Tuesday, February 13, 2018



               REPORTER'S TRANSCRIPT OF PROCEEDINGS




APPEARANCES:

For Plaintiff:              Brian J. Stretch, Esq.
                            United States Attorney
                            450 Golden Gate Avenue
                            San Francisco, California 94102
                      BY:   RAVI T. NARAYAN,
                            ASSISTANT UNITED STATES ATTORNEY




For Defendant:              Garcia, Schnayerson & Thompson
                            225 West Hinton Avenue, Suite 208
                            Hayward, California 94544
                      BY:   JESSE J. GARCIA, ATTORNEY AT LAW




Reported By:                Raynee H. Mercado
                            CSR. No. 8258

    Proceedings reported by electronic/mechanical stenography;
transcript produced by computer-aided transcription.




    RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 2 of 18     2

 1   Tuesday, February 13, 2018                                   1:48 p.m.

 2                             P R O C E E D I N G S

 3               THE CLERK:     Calling case No. CR-17-462, United States

 4   versus Job Torres-Hernandez.

 5       Counsel, please step forward to the podiums and state your

 6   appearances.

 7               MR. NARAYAN:     Good afternoon, Your Honor.     Ravi

 8   Narayan for the United States.

 9               THE COURT:     Good afternoon.

10               MR. GARCIA:     Good afternoon, Your Honor.     Jesse

11   Garcia appearing with the defendant Mr. Torres.

12               THE COURT:     Good afternoon.

13       Hello, Mr. Torres.        How are you, sir?

14               THE DEFENDANT:     Good, sir.

15               THE COURT:     Very well.

16       All right.     So we're here for a status.

17       What is the -- Mr. Garcia, what's status of the case and

18   what are you requesting?

19               MR. GARCIA:     Well, the court -- I wouldn't expect the

20   court to recall, Your Honor, but on the last occasion that we

21   were here for status, the AUSA at the time had indicated that

22   they were prepared to turn over some electronic devices and,

23   and they had completed their analysis of that material and

24   that the other would be forthcoming.         We've yet to receive

25   anything.




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 3 of 18      3

 1       More recently, we have a new U.S. attorney on the case

 2   that was just identified to me at the end of January.             And I'm

 3   told that it's going to take at least another month to a month

 4   and a half to get any of that discovery that we've been

 5   previously promised.

 6       In addition, Your Honor, there are roughly eight boxes of

 7   materials that were -- that belonged to my client that were

 8   recovered from his properties at the time of his arrest during

 9   the execution of some search warrants.         I've made a request

10   for those materials to be copied and delivered to me.

11               THE COURT:     All right.   Well, let me turn to

12   government counsel.        So I take it, Counsel, that Ms. -- AUSA

13   Kreuzkamp is no longer on the case.

14               MR. NARAYAN:     That's correct, Your Honor.

15               THE COURT:     All right.   Well, what -- so

16   Mr. Garcias's recollection is correct.         I'm looking at the

17   minutes, and -- of the last hearing which was November 7th,

18   2017.   And at that status conference, counsel was directed

19   resubmit the stipulation and proposed order for exclusion of

20   time as the proposed request submitted was confusing.

21       Has that occurred?

22               MR. NARAYAN:     I'm sorry, Your Honor?    Has what

23   occurred?

24               THE COURT:     Has what occurred is what I just read,

25   which is that the request for a stipulation and order with




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 4 of 18          4

 1   respect to Speedy Trial Act was confusing to the court and the

 2   court ordered a updated order.        Was that -- was that done

 3   pursuant to the court's order?

 4             MR. NARAYAN:     Yes, Your Honor.     I believe that was

 5   done at Document 25.

 6             THE COURT:     All right.    Very well.

 7       And then the next thing that -- what happened was it says

 8   that some electronic discovery submitted to defendant's

 9   counsel has been found to be corrupted.         And the government is

10   attempting to rectify the problem and submit the discovery to

11   defense counsel, and the case was then continued to today.

12       I'd like to know what's happened in the interim.              It's

13   very unusual for the U.S. Attorney to delay discovery and not

14   move a case along.

15             MR. NARAYAN:     Absolutely, Your Honor.       So with

16   respect to that discovery that was corrupted, that discovery

17   was reproduced on November 9th of 2017 to Mr. Garcia in a

18   different form.

19       That discovery is the discovery on which the indictment

20   was based, so those are reports from throughout 2016, 2017.

21   That's approximately 3500 pages of documents that was

22   produced, copies to Mr. Garcia, on November 9th of 2017.

23       What Mr. Garcia has referenced were items seized during a

24   search warrant at multiple locations that was actually

25   executed after the return of the indictment in this case.




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 5 of 18    5

 1       So the discovery that's already been produced is

 2   pre-indictment discovery.      The seizure of the electronic

 3   devices and documents relates to what was seized during a

 4   search warrant after indictment.        I'm happy to provide the

 5   court an update on -- on that other piece of search warrant

 6   discovery as well.

 7             THE COURT:     Well, I would like to know because what I

 8   care about is any discovery to which the defendant is entitled

 9   under any theory, i.e., obviously, if it's -- if it's Brady

10   material, you're required to submit it on a -- and I require

11   it on a timely basis.

12       Anything that the -- that may have -- the government may

13   use during trial is certainly of that ilk.          There may be other

14   matters such as Jencks or other bases for discovery -- Rule 16

15   discovery as to which the defendant is entitled, so just

16   because it's, quote, unquote, post-indictment does not mean

17   that the defendant is not entitled -- so I would like to know

18   what -- what those -- what that consists of, that

19   post-indictment material and what the basis, if any, is to

20   withhold that from the defendant.

21             MR. NARAYAN:     Yes, Your Honor.     Happy to address both

22   of those questions.

23       So the discovery seized are -- or excuse me -- the items

24   seized during the search warrant include approximately 35

25   electronic devices and then approximately 8 boxes of




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 6 of 18   6

 1   information.

 2       So the 35 electronic devices turned out to contain about

 3   18 terabytes of data, which is a very significant volume of

 4   data for the agents to go through.

 5       So as the court is certainly aware, Attachment C to the

 6   original search warrant provided protocol, the time periods in

 7   which the government was permitted to review that information.

 8       So the initial time periods in the warrant were 60 days to

 9   image the devices if taken offsite and then 120 days to

10   conduct a forensic review of that data.

11       When we started to reach the end of the 60 days, which is

12   after the last appearance before this court, the government

13   went to Judge Corley with a request for a 60-day extension

14   indicating that when the agents started to go through the

15   devices and the amount of data on the devices became apparent,

16   it became apparent to the agents and the government that

17   additional time was needed simply to conduct the volume of the

18   imaging.    So Judge Corley granted an extension through

19   December.

20       The imaging of the devices, that 18 terabytes, was

21   completed in December within that 60-day period.

22       The other search protocol, the 120 days for forensic

23   review is the actual process of looking through what's in that

24   18 terabytes of data, determining what's pertinent and what

25   isn't pertinent.




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 7 of 18   7

 1       When the -- given the volume of data thereto, the

 2   government went to Judge James early in January, and she

 3   granted a 60-day extension of the forensic review period for

 4   the 18 terabytes of data, given the volume of data and just

 5   the amount of time it takes the agents to go through it.

 6       So that period of time is set to run on March 9th of 2018.

 7   I have consulted with Homeland Security Investigations to get

 8   an update on that.     They are optimist that that process can be

 9   completed within the first extension period from the period

10   authorized in the warrant.

11       So what that would involve is the 18 terabytes of the

12   data, determining what's pertinent, and then making a copy of

13   what that pertinent data is, producing it to the defense in

14   discovery, and then returning all of the devices from which

15   the images were made.

16       And so that's --

17             THE COURT:     So just to put a date on when the last

18   process that you described of ferreting out what the

19   government deems to be relevant and -- and discoverable in

20   this current case, when will that occur?

21             MR. NARAYAN:     The agents are optimistic it can be

22   completed by March 9th of 2018, which is the current date

23   authorized by the Judge James.

24             THE COURT:     All right.

25       What do you have to say, Mr. Garcia?




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 8 of 18       8

 1              MR. GARCIA:    I'm unaware of the order of Judge James,

 2   Your Honor.

 3              THE COURT:    Well, you wouldn't necessarily because

 4   it's -- it's not in these proceedings.         You may ultimately be

 5   entitled to discovery of those to the extent that you want to

 6   make any contention with respect to those documents.              But I'm

 7   asking, in light of what the government just represented, what

 8   would the defendant like the court to do?

 9              MR. GARCIA:    Well, I don't know that the government

10   is asking for anything in particular except an extension to

11   comply with the Rule 16 and other discovery protocols.

12              THE COURT:    Right.

13              MR. GARCIA:    And given that representation -- my

14   concern is, Your Honor, on the last occasion of our visiting

15   this court for purposes of status, I was told that all I

16   needed to do was call the case agent and they were prepared to

17   give me materials at that time.

18         I've called the case agent.      The case agents never

19   returned any of my phone calls.        And when I -- and when I

20   emailed the -- Ms. Kreuzkamp, Ms. Kreuzkamp was kind enough to

21   respond to my email indicating that they were still working on

22   it.

23              THE COURT:    But I want to get more detail about what

24   the "it" is that they're working on.

25         In other words, the government just represented to the




           RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 9 of 18   9

 1   court that all of the -- excluding for the moment what they

 2   call the post-indictment documents from these searches,

 3   et cetera, that they have provided all of the Rule 16

 4   discovery to you, which was based on the so-called corrupted

 5   media that I was presented -- told about in November.

 6       Are you saying that that did not happen?

 7              MR. GARCIA:     No, I did receive -- Ms. Kreuzkamp sent

 8   me media that was not corrupted and was searchable.

 9              THE COURT:     All right.   So the question is, what is

10   it that you would like from --

11              MR. GARCIA:     There are -- there are additional

12   materials that were recovered from my client's place of

13   business and residence that consists of, among other things,

14   timecards, that sort of thing, that are relevant to these

15   proceedings.

16       I have inquired of those materials.         Counsel has indicated

17   that I'm free look at them, but they're not prepared to copy

18   them.

19              THE COURT:     Counsel?

20              MR. NARAYAN:     Yes, I'm happy to address that as well.

21       So in the -- in the letter provided to Mr. Garcia on

22   October 2nd, we indicated "the government will make available

23   for your inspection any item of evidence referred to in the

24   reports as well as any other evidence seized from your

25   client."




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 10 of 18   10

 1       What's been made reference to here are approximately eight

 2   boxes of -- what the agents indicate are irregularly sized

 3   items, so they're things that were seized from the warehouse

 4   such as actual hard time cards, other physical evidence in

 5   office spaces and things like that, that the agents advise

 6   don't lend themselves to scanning and typical digitization.

 7       So what the government indicated is that Mr. Garcia is

 8   free to, since any time after October 2nd of last year, to

 9   come and look at those devices -- or come -- excuse me -- come

10   and look at those documents to inspect them and we could

11   proceed from there.

12             THE COURT:     Well --

13                         (Simultaneous colloquy.)

14             THE COURT:     Excuse me.    There's a little bit of

15   chicken-and-egg problem here, which is have you gone through

16   every one of those documents -- you or the agent gone through

17   every one of those documents to determine whether they are

18   producible or discoverable by -- producible to or discoverable

19   by the defendant?

20             MR. NARAYAN:     The agents have gone through those

21   documents.    I have talked about that with the agents.

22       One of the -- the thoughts is that a lot of the items in

23   the boxes may be duplicative of what's in the defendant's

24   electronic devices.      And so we can get a better sense of what

25   is independently relevant to the government's case-in-chief in




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 11 of 18   11

 1   the boxes once the forensic review of the data is complete and

 2   we can make a production of things from the -- the search

 3   warrant overall.

 4               THE COURT:     All right.

 5          Mr. Garcia?

 6               MR. GARCIA:     Well, my difficulty with that

 7   methodology, Your Honor, is that it -- it limits, as I

 8   understand it, his interpretation of Rule 16 to what the

 9   government intends to produce in their case-in-chief.

10          And I've never understood Rule 16 to contemplate that I'm

11   limited in my discovery parameters to what the prosecution

12   intends to produce in their case-in-chief.

13               THE COURT:     Well, that's not what I heard Counsel

14   say.     But, obviously, there are relevance issues with respect

15   to -- just because a document was seized from your client

16   doesn't necessarily mean it is properly within Rule 16.

17          Would you agree with that?

18               MR. GARCIA:     Well, Your Honor, Rule 16(a)(1)(E)

19   indicates that if the item was obtained from or belongs to the

20   defendant, that I'm entitled to it.

21               THE COURT:     All right.   What do you have to say about

22   that?

23               MR. NARAYAN:     Your Honor, Rule 16 indicates that the

24   government must make them available for inspection, which the

25   government has.




            RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 12 of 18      12

 1       What we're talking about is a different issue of seizing

 2   items, making them available for inspection, and then

 3   digitizing them in some way that they could be provided in

 4   Bates stamp form.

 5       We've made them -- all of that available since October of

 6   last year.

 7             THE COURT:     All right.    Well, that's not working --

 8   that's not going to work at all.        The government's going to

 9   copy those -- the government has the resources.           We're not

10   going to do a data dump here.         I don't allow it in civil

11   cases, and I'm certainly not going to allow it in criminal.

12       So I'm going to give you a deadline by which to digitize

13   every one -- every piece of paper seized from the defendant.

14       It is not fair, you know, to have defense lawyer have to

15   go through those things.       It's bad enough in civil cases, but

16   then they have myriads of lawyers and paralegals and

17   high-priced people.

18       I'm not saying you're not a high-priced person,

19   Mr. Garcia.

20             MR. GARCIA:     I'm low-budget, Judge.

21             THE COURT:     You are.

22       Well, so I -- I would like those copied within 30 days.

23   Every single document, digitized, copied.          This case has gone

24   on too long.    What the government did afterwards as far is

25   their -- it's the right of the executive branch to do, but




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 13 of 18    13

 1   it's not going to interfere with my case.

 2       So 30 days from today, Ms. Ottolini?

 3              THE CLERK:     March 15th.

 4              THE COURT:     I want every one of those documents

 5   produced in producible form to the defendants.

 6       And then you're saying March 9th is the date when the

 7   imaging and the -- the scrutiny of those other documents will

 8   be done?

 9              MR. NARAYAN:     That's right, Your Honor.       Judge James

10   granted a 60-day extension on January 9th, which would run on

11   March 9 --

12              THE COURT:     All right.    So by the same date, I want

13   those documents that you find -- that you've gone

14   through reproduced to the other side.

15              MR. NARAYAN:     The same, the -- 30 days from today?

16              THE WITNESS:     Correct.    Yes.

17              MR. NARAYAN:     Understood, Your Honor.

18              THE COURT:     I want all those documents.

19       And if there's any other materials, Mr. Garcia, that you

20   think -- other than the categories that the court has now

21   ordered, you should send a letter to the government so that I

22   can rule on if there's -- you know, obviously, you should meet

23   and confer, as I know you will, to try, again, informally --

24       And, again, if the defense counsel is told to deal with

25   the agent, then the agent needs to be responsive; otherwise,




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 14 of 18          14

 1   it's your obligation, Counsel, to make sure that you discharge

 2   your obligation as a -- on behalf of the government.               So I

 3   don't want that to happen again.

 4       So if -- after meeting and conferring, Mr. Garcia, you

 5   don't get everything that you believe you're entitled to and

 6   the rules allow, you should send a letter to the government.

 7   If you feel you do not get satisfaction, we're going to have a

 8   status and you tell me, and then I will determine whether to

 9   issue some orders here, 'cause the case will move forward the

10   Speedy Trial Act and the Constitution require it, and that's

11   what I'm going to do.

12       And I don't -- I don't ever accept, within reason, the

13   government saying, well, you know, we're going to let the

14   defendant inspect the materials; we're not going to make

15   copies.     No, no.

16       The rule requires it.       It doesn't say -- it says inspect

17   and copy.     The court has the discretion to assist both sides,

18   certainly the defendant, and so that's we're going to do.

19       So what I'm going to do is after that 30 days, within two

20   weeks thereafter, I'm going to have another status.            And I

21   expect to see full and literal compliance with the court's

22   orders.

23       And -- and on -- and you know, Mr. Garcia, that I expect

24   you to cooperate as best you can in asking them for what you

25   want.     You're going to be given a lot of documents -- be




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 15 of 18      15

 1   careful what you wish for 'cause you're going -- you are going

 2   to get a data dump, but you're going to get it in at least a

 3   form that's going to be yours.

 4               MR. GARCIA:    Yes.

 5               THE COURT:    And then at the next status, you're going

 6   to tell me, okay, they've now given my all the stuff.              I need

 7   "X" period of time to go through it and determine what I need,

 8   you know, additional or to basically digest that material and

 9   then we'll move the case on to motions and the like.

10               MR. GARCIA:    If I may, Your Honor, rather than two

11   weeks after the compliance date, could I have three weeks

12   because two weeks will put me right into spring break with my

13   children.

14               THE COURT:    Okay.   And I think it's probably best for

15   the process and for the government to give you an extra week

16   so let's make three weeks, Ms. Ottolini, after the 30 days.

17               THE CLERK:    April 3rd at 1:00 p.m.

18               MR. GARCIA:    Oh, four weeks, judge.

19               THE COURT:    Please don't call me "judge."       I don't

20   like --

21               MR. GARCIA:    Your Honor, I'm sorry.

22               THE COURT:    So that would be the 10th.

23               THE CLERK:    Yes.

24               THE COURT:    Will your children be done with --

25               MR. GARCIA:    Yes, Your Honor.




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 16 of 18   16

 1               THE COURT:     I know they have a lot of breaks these

 2   kids these days, but that would be pretty long.           All right.

 3               MR. GARCIA:     There is one other item.

 4               THE COURT:     Yes.

 5               MR. GARCIA:     In addition to the hard drives that

 6   these electronic devices -- these are all -- many of these

 7   pieces are component parts of the equipment -- CNC equipment

 8   that defendant has that were attached to his manufacturing

 9   equipment.    He's not able to work without the -- without the

10   entirety of this equipment that was removed returned.

11       So I would ask for a further order -- that when they're

12   done analyzing the disks, that they return those materials.

13               THE COURT:     All right.   When you were saying,

14   Counsel, that you would return, quote, unquote, devices, are

15   you going to be returning the equipment the defendant needs to

16   earn a living industrial equipment?

17               MR. NARAYAN:     I'm not sure I understand --

18               THE COURT:     Okay.   That's why you need to meet and

19   confer --

20                         (Simultaneous colloquy.)

21               THE COURT:      -- any equipment unless it's contraband,

22   it ought to be returned to the defendant, period, within that

23   30-day period as well.        So I'm ordering the government to do

24   that unless there's a good reason such as it contraband or

25   something else that is a good reason for not just returning




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 17 of 18   17

 1   his property to him so he can earn a living.

 2       All right.     Now, let me -- do you agree, Mr. Garcia, that

 3   this time should be excluded?

 4             MR. GARCIA:     I do, Your Honor.

 5             THE COURT:     Effective preparation.

 6       Counsel?     Yes?

 7             MR. GARCIA:     Yes.

 8             THE COURT:     All right.    Would you prepare the

 9   appropriate stipulation and order excluding this amount of

10   time between now and the next calling of the case.

11             MR. NARAYAN:     Yes, Your Honor.

12             THE COURT:     Thank you very much.

13       Anything else from the government?

14             MR. NARAYAN:     No, Your Honor.

15             THE COURT:     All right.

16             MR. GARCIA:     No, thank you.

17             THE COURT:     All right.    Thank you.

18       Thank you, sir.

19             THE DEFENDANT:     Thank you.

20              (Proceedings were concluded at 2:07 P.M.)

21                                    --o0o--

22

23

24

25




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
     Case 4:17-cr-00462-JSW Document 214 Filed 11/03/19 Page 18 of 18

 1

 2                         CERTIFICATE OF REPORTER

 3

 4             I certify that the foregoing is a correct transcript

 5   from the record of proceedings in the above-entitled matter.

 6   I further certify that I am neither counsel for, related to,

 7   nor employed by any of the parties to the action in which this

 8   hearing was taken, and further that I am not financially nor

 9   otherwise interested in the outcome of the action.

10

11                  ___________________________________

12             Raynee H. Mercado, CSR, RMR, CRR, FCRR, CCRR

13                         Friday, November 1, 2019

14

15

16

17

18

19

20

21

22

23

24

25




         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
